DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, 3-7, and 9-13 are allowed.  The terminal disclaimer filed on 10/06/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,814,674, US Patent 10,685,529, and US Patent 10,152,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The closest prior art of record does not teach or fairly suggest the claimed gaming system, method, and/or non-transitory software medium in combination.  
Ohnishi (US 2010/0080491) discloses a gaming system comprising: a graphical user interface; a processor; and a computer program product including machine readable instructions that are configured to be executed by the processor to cause the gaming system to render the graphical user interface on a display of the gaming system; wherein the graphical user interface, when rendered on the display, comprises at least one touch sensitive portion;  a method of facilitating user interactions with a graphical user interface of a gaming system, the graphical interface being generated and rendered on a display of the gaming system by executing machine readable instructions on a computing hardware of the gaming system; and a non-transitory machine readable data storage medium comprising a software product recorded 
render a first graphical element in a first region of the at least one touch sensitive portion (of the graphical user interface of the gaming system (Claims 1 and 7) or computing device (Claim 11)), the first graphical element comprising a resource area that includes multiple user selectable resource objects; detect a first touching operation at a first location in the first region, the first location corresponding to a resource of multiple user selectable resource objects, the first touching operation causing a selection of the resource; detect touching operations in at least two different locations in a second region of the at least one touch sensitive portion; render at least one instance of the resource corresponding to the first touching operation in the first region at or near the at least two different locations in the second region.
Ohnishi (US 2010/0080491) lacks explicitly suggesting the processor of the gaming system (Claim 1), gaming system (Claim 7), or computing device (Claim 11) to: detect at least two simultaneous touching operations in at least two different locations in a second region of the at least one touch sensitive portion; determine if a time period of the two simultaneous touching operations at the at least two different locations in the second region exceeds a predetermined time period; and if the time period of the two simultaneous touching operations in the second region exceeds the predetermined time period, render multiple instances of the resource at or near the at least two different .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715